DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on December 13, 2021 is acknowledged.
Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 13, 2021.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see page 34. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 15 is objected to because of the following informalities: this claim appears to be missing the word “is”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 6 and 29 recite the limitation "said nucleotide strands".  There is insufficient antecedent basis for this limitation in the claims. For the purposes of examination the limitations of these claims are interpreted as referring to the individual nucleic acids that make up the nanodevice.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 9-15, 19, 20, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Irvine et al. (US 2010/0324124) and Guo et al. (WO 2016/168784, cited on IDS).
Irvine et al. teach branched nucleic acid complexes comprising agents such as therapeutic and diagnostic agents. Irvine et al. teach at paragraphs 69-73 that in the case of X-shaped nucleic acids, typically four strands will be required each having complementarity to at least two other strands. An example of an X-shaped nucleic acid with agents attached at one end of an oligonucleotide is shown in figure 1. The length of the single-stranded oligonucleotides will vary depending on the application, but may range from 10-100 nucleotides. The individual branched nucleic acids may be comprised of DNA, PNA, LNA, combinations thereof, as well as modifications thereof. Branched DNA may comprise modifications such as modified bases, modified sugars, 
Irvine et al. teach at paragraph 107 the agents may be covalently or non-covalently attached to the nucleic acids. Covalent attachment of agents to branched nucleic acids may involve the use of bonds that can be cleaved under physiological conditions or that can be caused to cleave specifically upon application of a stimulus such as light, whereby the agent can be released. Readily cleavable bonds include readily hydrolyzable bonds, for example, ester bonds, amide bonds and Schiff's base-type bonds.  
	Irvine et al. teach branched nucleic acids comprising LNA nucleotides and suggests ribose having 2’-O-alkyl groups, but do not specifically teach the nucleic acid also comprises 2’-OMe RNA nucleotides.
Guo et al. teach (see paragraph 7) RNA nanostructures which include an RNA junction motif comprising a plurality of branches and at least one imaging module. The RNA molecule may further include additional modules such as cancer targeting and/or therapeutic modules. Figure 4b illustrates a branched nucleic acid comprising multiple different ligands. The modules can be attached to the nucleic acids by linkers, which may include amine functional groups, as illustrated in figures 14 and 19. The nanostructures can comprise three branches, four branches, five branches, six 
Guo et al. further teach at paragraphs 173-179 and figure 14 that cargo molecules can be attached to the RNA by a functional group which conjugates to a linker.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a branched nucleic acid structure conjugated with diagnostic and/or therapeutic agents which has 4 branches and comprises LNA nucleotides and 2’-OMe nucleotides. The person of ordinary skill in the art would find it obvious to combine modified nucleotides within a branched nucleic acid and would expect success because both Irvine et al. and Guo et al. teach branched nucleic acids comprising modified nucleotides. Irvine et al. specifically teach inclusion of LNA nucleotides and suggest 2’-Oalkylated nucleotides as a further modification, and Guo et al. specifically suggest inclusion of 2’-OMe nucleotides. One of ordinary skill would recognize the branched nucleic acid could have multiple ligands attached through functional groups and/or linkers because both Irvine et al. and Guo et al. teach such features. One of ordinary skill in the art would further recognize that placement of modified nucleotides within an oligonucleotide is a matter of design choice and that different modified nucleotides can be placed in either the same or different strands.

s 1, 5-15, 19, 20, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Irvine et al. and Guo et al. as applied to claims 1, 5, 6, 9-15, 19, 20, 29 and 30 above, and further in view of Astakhova et al. (Acc. Chem. Res. 2014)and Johannsen et al. (Org. Biomol. Chem. 2011).
The teachings of Irvine et al. and Guo et al. are described in the previous rejection. As noted above, Irvine et al. teach the individual branched nucleic acids may comprise DNA, PNA, or LNA, as well as modifications thereof but do not teach the inclusion of 2’-amino LNA nucleotides or conjugation through the amino portion of the 2’-amino LNA.
However, the incorporation of 2’-amino LNA nucleotides into an oligonucleotide for use as an attachment point for a conjugate group was well known to those of ordinary skill in the art before the effective filing date of the claimed invention. For example, Astakhova et al. teach (see section 1) chemical modification of nucleic acids provides the possibility of creating advanced tools for diagnostics, therapy, and material science. By incorporation of synthetic analogues, the intrinsically high biorecognition potential of nucleic acids can be improved with respect to both affinity and specificity of target binding and stability to degradation by enzymes. Cellular uptake of therapeutic and bioanalytical oligonucleotides can also be increased. Nucleic acid scaffolding can be performed by introducing modifications into the sugar, nucleobase or phosphate backbone. 
Locked nucleic acids (LNAs) have improved affinity and specificity of binding to DNA/RNA targets together with high enzymatic stability. The reason for these properties is the bicyclic skeleton, which “locks” the furanose ring of LNA nucleotides into an RNA- 
In section 6 Astakhova et al. further teach an additional advantage of 2′-amino-LNA scaffolds is a freedom to choose a molecular moiety for incorporation into nucleic acids while maintaining the potent biophysical properties of LNA. To realize such constructs, diverse chemical approaches can be used, including but not limited to amide coupling, reductive amination, and click chemistry. With regard to efficient bioconjugation methods, copper catalyzed azide−alkyne cycloaddition (CuAAC) has proven efficient for scaffolding along 2′-amino-LNA. The additional advantages of CuAAC click chemistry include high yields, simple purification techniques, and the possibility of performing modification in aqueous solution in vitro and even in vivo.
The teachings of Johannsen et al. parallel those of Astakhova et al., teaching the nitrogen in the 2’-position of 2’-amino-LNA monomers provides an excellent handle for functionalization while maintaining the excellent duplex stability inferred by LNA-type oligonucleotides. Johannsen et al. describe the synthesis of amino acid functionalized 2’-amino-LNA derivatives. Following oligonucleotide synthesis these derivatives were further reacted with additional amino acids and long chain alkyl groups. 
.

Claims 1, 5-16, 19, 20, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Irvine et al., Guo et al., Astakhova et al. and Johannsen et al. as applied to claims 1, 5-15, 19, 20, 29 and 30 above, and further in view of Jayaprakash et al. (Organic Letters 2010).
The teachings of Irvine et al., Guo et al., Astakhova et al. and Johannsen et al. are described in the previous rejections. These references teach the use of linkers to attach ligands to oligonucleotides but the references do not specifically teach the use of the linkers recited in claim 16.
Jayaprakash et al. teach design and synthesis of non-nucleoside alkyne monomers comprising dibenzocyclooctyne which are compatible with oligonucleotide synthesis. These monomers were efficiently incorporated into RNA and RNA analogues during solid-phase synthesis. These modifications allowed site-specific conjugation of 
The teachings of Irvine et al., Guo et al., Astakhova et al. and Johannsen et al. are obvious for the reasons set forth in the previous rejections. It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the oligonucleotides with a linker that comprises dibenzocyclooctyne. The person of ordinary skill in the art would have reason to do so and would expect success because Jayaprakash et al. teach a monomer that provides a suitable reactant for copper catalyzed azide−alkyne cycloaddition (CuAAC) that can be easily incorporated into oligonucleotides. Astakhova et al. further demonstrate that CuAAC reactions are commonly used for functionalization of nucleic acids.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Tracy Vivlemore
Primary Examiner
Art Unit 1635





/Tracy Vivlemore/Primary Examiner, Art Unit 1635